Case: 18-11121   Date Filed: 09/12/2019   Page: 1 of 33


                                                                      [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                        Nos. 18-11121, No. 18-12277
                        ________________________

                 D.C. Docket No. 8:17-cv-00977-MSS-CPT



EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                             Plaintiff-Appellant,

KIMBERLY LOWE,

                                                          Intervenor-Appellant,

                                   versus

STME, LLC,
d.b.a. Massage Envy-South Tampa,

                                                            Defendant-Appellee.

                        ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (September 12, 2019)
             Case: 18-11121     Date Filed: 09/12/2019   Page: 2 of 33


Before JORDAN, GRANT and HULL, Circuit Judges.

HULL, Circuit Judge:

      In this consolidated appeal, the plaintiff Equal Employment Opportunity

Commission (“EEOC”) and intervenor Kimberly Lowe appeal the entry of

judgment for defendant STME, LLC, d.b.a. Massage Envy-South Tampa

(“Massage Envy”), on their employment discrimination claims brought under the

Americans with Disabilities Act of 1990 (“ADA”), as amended by the ADA

Amendments Act of 2009. Although the EEOC brought only disability

discrimination claims, it is undisputed that Lowe was not actually disabled when

Massage Envy terminated her employment. The EEOC, however, alleged that

Massage Envy violated the ADA because it fired Lowe when she refused to cancel

her trip to Ghana, a country in West Africa. Massage Envy’s stated reason for the

termination was its fear that Lowe might contract and later develop Ebola due to

her Ghana travel. This case involves issues of first impression as to the meaning of

“regarded as having such an impairment,” which is a statutory phrase contained in

42 U.S.C. § 12102(1)(C).

      After review and oral argument, we conclude that, even construing the

statute broadly, the terms of the ADA protect persons who experience

discrimination because of a current, past, or perceived disability—not because of a




                                         2
             Case: 18-11121     Date Filed: 09/12/2019   Page: 3 of 33


potential future disability that a healthy person may experience later. Accordingly,

we affirm the district court’s final judgment in favor of defendant Massage Envy.

                         I. FACTUAL BACKGROUND

      Because this appeal arises at the motion-to-dismiss stage, we accept as true

the facts as alleged in the EEOC’s complaint. See Bailey v. Wheeler, 843 F.3d
473, 480 (11th Cir. 2016).

A.    Lowe’s Employment at Massage Envy

      Massage Envy is a wellness franchise that offers massage and skin care

services. In January 2012, Kimberly Lowe began working as a massage therapist

at a Massage Envy located in Tampa, Florida. At all times relevant to this case,

Lowe did not have a disability. Rather, she was both capable of performing her job

duties and did perform her job duties in a satisfactory manner.

      In September 2014, Lowe asked Massage Envy for time off so that she could

visit her sister in Ghana, a country located in West Africa. Massage Envy’s

business manager, Roxanna Iorio, initially approved Lowe’s request. However, on

October 22, 2014, three days before her scheduled trip, one of Massage Envy’s

owners, Ronald Wuchko, met with Lowe and told her that she would be fired if she

went ahead with her travel plans.

      Owner Wuchko was concerned that Lowe would become infected with the

Ebola virus if she traveled to Ghana and would “bring it home to Tampa and infect


                                         3
               Case: 18-11121       Date Filed: 09/12/2019       Page: 4 of 33


everyone.” At that time in 2014, there was an Ebola epidemic in Guinea, Liberia,

and Sierra Leone, three other nearby countries in West Africa. According to

Wuchko, he was worried about the “potentially catastrophic consequences that an

outbreak of Ebola could pose to America.” Because Lowe refused to cancel her

trip, Wuchko terminated her employment during that October 22 meeting and

before she left.

       Lowe then traveled to Ghana as planned. She did not contract Ebola while

there. In fact, as it turned out, there was no Ebola outbreak at all in Ghana in

2014. 1 Upon her return from West Africa, Lowe did not work at Massage Envy

and was not otherwise permitted to keep her massage appointment bookings at

Massage Envy.

B.     Lowe’s Charge and the EEOC’s Investigation

       In November 2014, Lowe filed a Charge of Discrimination with the EEOC,

asserting that Massage Envy terminated her employment because owner Wuchko

believed that she would come into contact with a person having Ebola while in

Ghana. Based on that allegation, Lowe claimed that she was discriminated against



       1
         While the West Africa Ebola epidemic spread to other parts of Africa, Europe, and the
United States, the epicenter of the outbreak was in the countries of Guinea, Sierra Leone, and
Liberia in West Africa. 2014-2016 Ebola Outbreak Distribution in West Africa, Centers for
Disease Control and Prevention, https://www.cdc.gov/vhf/ebola/history/2014-2016-
outbreak/index.html (last visited on Sept. 12, 2019). Owner Wuchko’s fear was unfounded.
Although Ghana is nearby and also in West Africa, there were no confirmed cases of Ebola in
Ghana during the 2014 outbreak.
                                               4
                 Case: 18-11121    Date Filed: 09/12/2019   Page: 5 of 33


because Massage Envy “perceived [her] as disabled or . . . as having [the] potential

to become disabled,” in violation of the ADA.

          The EEOC investigated Lowe’s charge. Almost two years later, on

September 6, 2016, the EEOC issued a Letter of Determination finding that there

was “reasonable cause” to believe that Massage Envy terminated Lowe’s

employment because it “regarded” her as disabled, in violation of the ADA. The

EEOC invited Massage Envy to engage in conciliation efforts, but those efforts

failed.

                            II. PROCEDURAL HISTORY

          On April 26, 2017, the EEOC filed this lawsuit, alleging in the operative

amended complaint that “Ebola is a physical impairment that substantially limits

those infected in one or more major life activity, including, but not limited to,

circulatory function and immune system function.” As such, the EEOC alleged

that: (1) Massage Envy violated the ADA, 42 U.S.C. § 12112(a), by “terminating

and not permitting Lowe to return to work upon her return from Ghana because it

regarded her as disabled”; and (2) Massage Envy violated the ADA, 42 U.S.C.

§ 12112(a) & (b)(4), “by terminating and not permitting Lowe to return to work

upon her return from Ghana based upon Massage Envy’s fears and beliefs about

Ebola and based upon her association with people in Ghana whom Massage Envy

believed to be disabled by Ebola.”


                                             5
                Case: 18-11121       Date Filed: 09/12/2019       Page: 6 of 33


       Later, in the district court proceedings, the EEOC informed the district court

that it was “not alleg[ing] that Massage Envy ‘failed to reinstate or rehire’ Lowe”

in its amended complaint. Relying on that representation, the district court

considered the EEOC’s claims only to the extent they applied to Lowe’s October

22 termination, not to any later refusal to rehire her. We do the same on appeal.2

       On June 20, 2017, Lowe moved to intervene in the lawsuit. In her

intervenor complaint, Lowe recounted the same facts surrounding her termination

as the EEOC set forth in its amended complaint. Based on those allegations, Lowe

claimed that Massage Envy’s firing of her violated the ADA and the Florida Civil

Rights Act of 1992 (“FCRA”) because the termination decision was based on

unfounded fears and beliefs about Ebola and Lowe’s risk for the disease. Lowe’s

claims were based on the same theory that the EEOC advanced—that Massage

Envy perceived her as having a disability and fired her due to that perceived

disability.

       Thereafter, in July 2017, Massage Envy moved to dismiss the EEOC’s

amended complaint for failure to state a claim and failure to exhaust administrative

remedies. See Fed. R. Civ. P. 12(b)(6). While that Rule 12(b)(6) motion was


       2
         On appeal, the EEOC argues that the district court erred in cabining its claims to Lowe’s
termination. We will not consider this argument because whatever error, if any, the district court
committed by not considering the EEOC’s claims as to Massage Envy’s failure to reinstate or
rehire Lowe was invited by the EEOC. See United States v. Stone, 139 F.3d 822, 838 (11th Cir.
1998) (The doctrine of invited error precludes appellate review “when a party induces or invites
the district court into making an error.”).
                                                6
              Case: 18-11121     Date Filed: 09/12/2019    Page: 7 of 33


pending, in October 2017, the EEOC moved to file a second amended complaint,

in which it sought to raise an ADA unlawful interference claim. In that new claim,

the EEOC alleged that when owner Wuchko told Lowe that she would be fired if

she did not cancel her Ghana trip, Massage Envy coerced, intimidated, and

threatened Lowe and interfered with her exercise and enjoyment of rights under the

ADA, in violation of 42 U.S.C. § 12203(b). The EEOC suggested that Lowe’s

interfered-with ADA rights were: (1) the right to a reasonable accommodation if

Lowe actually developed Ebola; and (2) the right to associate with disabled

persons, i.e., people in Ghana with Ebola.

      In a February 15, 2018 order, the district court: (1) granted Massage Envy’s

motion to dismiss the EEOC’s amended complaint; (2) denied the EEOC’s motion

to file a second amended complaint as futile; and (3) directed the clerk to terminate

all pending motions as moot, which included Lowe’s still-pending motion to

intervene. As to the merits of the ADA claims, the district court dismissed the

EEOC’s “regarded as” disabled claim because Massage Envy did not perceive

Lowe as having Ebola at the time it fired her. In so ruling, the district court

declined to expand the ADA’s “regarded as having” prong of the disability

definition to cases like this one, in which an employer fires an employee at a time

when it “perceives [the] employee to be presently healthy with only the potential to

become disabled in the future due to voluntary conduct.” The district court also


                                           7
              Case: 18-11121      Date Filed: 09/12/2019    Page: 8 of 33


concluded that the EEOC’s association claim lacked merit because the EEOC did

not allege that Massage Envy knew that Lowe had an existing or past association

with any person disabled by Ebola at the time it fired her.

      As to the EEOC’s proposed second amended complaint, the district court

denied the EEOC’s request to bring an unlawful interference claim because, inter

alia, any such amendment would be futile, as Lowe had no existing rights under

the ADA when she was fired because she was not disabled and had not associated

with anyone who was disabled. Thereafter, the district court entered final

judgment in favor of Massage Envy. This appeal followed.

                           III. STANDARD OF REVIEW

      We review de novo a district court’s order granting a motion to dismiss for

failure to state a claim. Boyle v. City of Pell City, 866 F.3d 1280, 1286 (11th Cir.

2017). “To survive a Rule 12(b)(6) motion to dismiss, a complaint must plead

‘enough facts to state a claim to relief that is plausible on its face.’” Ray v. Spirit

Airlines, Inc., 836 F.3d 1340, 1347–48 (11th Cir. 2016) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)). “A claim is facially

plausible when the plaintiff pleads sufficient facts to allow the court to draw the

reasonable inference that the defendant is liable for the alleged misconduct.”

Boyle, 866 F.3d at 1286.




                                            8
              Case: 18-11121     Date Filed: 09/12/2019   Page: 9 of 33


      We also review de novo questions of law, such as the construction of a

statute. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). We “may affirm

the district court’s judgment on any ground that appears in the record, whether or

not that ground was relied upon or even considered by the [district court].”

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

               IV. “REGARDED AS HAVING” A DISABILITY

      In interpreting the ADA, we are guided by the traditional canons of statutory

construction. “Our ‘starting point’ is the language of the statute itself.” Harrison

v. Benchmark Elecs. Huntsville, Inc., 593 F.3d 1206, 1212–14 (11th Cir. 2010).

We “assume that Congress used the words of the statute as they are commonly and

ordinarily understood and must construe the statute so each of its provisions is

given full effect.” United States v. McLymont, 45 F.3d 400, 401 (11th Cir. 1995).

To that end, “[w]e do not look at one word or term in isolation, but instead we look

to the entire statutory context.” Harrison, 593 F.3d at 1212 (quotations omitted).

We now set forth the statutory text at issue here.

A.    Statutory Text

      Under § 12112(a) of the ADA, an employer is generally prohibited from

“discriminat[ing] against a qualified individual on the basis of disability in regard

to job application procedures, the hiring, advancement, or discharge of employees,

employee compensation, job training, and other terms, conditions, and privileges


                                          9
             Case: 18-11121    Date Filed: 09/12/2019    Page: 10 of 33


of employment.” 42 U.S.C. § 12112(a). To state a disability discrimination claim,

a claimant must allege that she was a “qualified individual” who suffered an

adverse employment action because of her “disability” as those terms are defined

by the ADA. Mazzeo v. Color Resolutions Int’l, LLC, 746 F.3d 1264, 1267–68

(11th Cir. 2014).

      In § 12102(1), the ADA defines the statutory term “disability,” with respect

to an individual, to mean:

      (A) a physical or mental impairment that substantially limits one or
      more major life activities of such individual;

      (B) a record of such an impairment; or

      (C) being regarded as having such an impairment (as described in
      paragraph (3)).

42 U.S.C. § 12102(1) (emphasis added). “Accordingly, to fall within this

definition one must have an actual disability (subsection (A)), have a record of a

disability (subsection (B)), or be regarded as having one (subsection (C)).” Sutton

v. United Air Lines, Inc., 527 U.S. 471, 478, 119 S. Ct. 2139, 2144 (1999),

abrogated on other grounds by the ADA Amendments Act of 2008, Pub. L. No.

110-325, 122 Stat. 3553 (2008).

      In turn, paragraph 3 in § 12102(3)(A), describes “regarded as having such an

impairment,” for purposes of § 12102(1)(C), as follows:

      For purposes of paragraph (1)(C): . . . An individual meets the
      requirement of “being regarded as having such an impairment” if the

                                         10
               Case: 18-11121       Date Filed: 09/12/2019      Page: 11 of 33


       individual establishes that he or she has been subjected to an action
       prohibited under [the ADA] because of an actual or perceived physical
       or mental impairment whether or not the impairment limits or is
       perceived to limit a major life activity.

42 U.S.C. § 12102(3)(A) (emphasis added). This provision does not apply to

“impairments that are transitory and minor.” Id. § 12102(3)(B). Taking these

definitions together, an employee has a “disability” under the ADA when that

employee actually has, or is perceived as having, an impairment that is not

transitory and minor.

       The relevant time period for assessing the existence of a disability, so as to

trigger the ADA’s protections, is the time of the alleged discriminatory act. See

Garrett v. Univ. of Ala. at Birmingham Bd. of Trs., 507 F.3d 1306, 1312 (11th Cir.

2007) (assessing parallel provision of the Rehabilitation Act); 3 Cash v. Smith, 231
F.3d 1301, 1306 n.5 (11th Cir. 2000) (“The employment action that Cash is

complaining of occurred in late April and early May of 1998, and we evaluate her

disability as manifested at that time.”); EEOC v. Chevron Phillips Chem. Co., 570
F.3d 606, 618 (5th Cir. 2009) (“In an ADA case, the relevant time for assessing the

existence of a disability is the time of the adverse employment action.”).




       3
        The Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. applies the same standards and
follows the same analysis as claims under the ADA. Sutton v. Lader, 185 F.3d 1203, 1207 n.5
(11th Cir. 1999).



                                              11
             Case: 18-11121     Date Filed: 09/12/2019    Page: 12 of 33


B.    Analysis of “Regarded As Having” a Disability

      There is no dispute that Lowe was a qualified individual and she suffered an

adverse employment action. Rather, the main question is whether Lowe was

“disabled” within the meaning of the ADA at the time of Massage Envy’s

termination of her employment, that is, before her trip to Ghana. Lowe

undisputedly did not have an actual existing disability or a record of disability

when she was fired. Thus, the issue here becomes solely whether she was

“regarded as having” a disability when fired.

      The EEOC contends that Lowe meets the “regarded as” prong of the

disability definition because Massage Envy regarded her (or perceived her) as

having a disability due to its belief that she would contract Ebola in the future

while traveling in Ghana. In reply, Massage Envy stresses that owner Wuchko did

not perceive Lowe as having Ebola; rather he perceived her as having the potential

or possibility of becoming infected in the future if she traveled to Ghana (i.e.,

becoming disabled in the future).

      For several reasons, we must conclude that the disability definition in the

ADA does not cover this case where an employer perceives a person to be

presently healthy with only a potential to become ill and disabled in the future due

to the voluntary conduct of overseas travel. The EEOC’s claim does not fall within

the scope of the “regarded as having” prong of the ADA’s disability definition.


                                          12
             Case: 18-11121      Date Filed: 09/12/2019    Page: 13 of 33


      First, we do not read the “regarded as having” prong in § 12102(1)(C), as

described in § 12102(3)(A), in isolation. Rather, the ADA’s definition of

“disability” in § 12102(1) provides that a disability is a present “physical or mental

impairment,” “a record of such an impairment,” or “being regarded as having such

an impairment.” See id. § 12102(1)(A)–(C) (emphasis added). It is well settled

that “impairment” in the first “actual disability” prong, § 12102(1)(A), is limited to

impairments that exist at the time of the adverse employment action and does not

include impairments that manifest after the alleged discrimination. See Mazzeo,
746 F.3d at 1268 (explaining that, for ADA discrimination claims, a plaintiff must

show that she had a disability “at the time of the adverse employment action.”

(emphasis added)); Chevron Phillips Chem., 570 F.3d at 618 (“In an ADA case,

the relevant time for assessing the existence of a disability is the time of the

adverse employment action.”); Cash, 231 F.3d at 1306 n.5 (providing that a later

manifesting impairment was irrelevant to an ADA claim because courts evaluate

an employee’s disability as manifested at the time of the discriminatory

employment action).

      It follows that “impairment” in the “regarded as” statutory prong,

§ 12102(1)(C), has the same meaning as “impairment” in the actual disability

prong, § 12102(1)(A). See Ratzlaf v. United States, 510 U.S. 135, 143, 114 S. Ct.
655-660 (1994) (“A term appearing in several places in a statutory text is generally


                                           13
             Case: 18-11121     Date Filed: 09/12/2019   Page: 14 of 33


read the same way each time it appears.”); Sullivan v. Stroop, 496 U.S. 478, 484,

110 S. Ct. 2499, 2504 (1990) (reciting the well-established proposition that

“identical words used in different parts of the same act are intended to have the

same meaning” (internal quotation marks omitted)). This is especially true here

where § 12102(1)(C) refers to “such an impairment,” which necessarily refers back

to § 12102(1)(A). 42 U.S.C. § 12102(1)(A), (C) (emphasis added). In “regarded

as” cases, a plaintiff must show that the employer knew that the employee had an

actual impairment or perceived the employee to have such an impairment at the

time of the adverse employment action. 42 U.S.C. § 12102(3)(A). Further, the

impairment must not be “transitory and minor.” Id. § 12102(3)(B).

      Second and similarly, when § 12102(3)(A) is read most naturally, an

individual meets the requirement of being regarded as disabled only if she was

subject to termination “because of an actual or perceived physical or mental

impairment.” See 42 U.S.C. § 12102(3)(A). An employer does not fire or

otherwise discriminate against an employee “because of” a perceived physical

impairment unless the employer actually perceives that the employee has the

impairment. Section 12102(3)(A) does not, by its terms, extend to an employer’s

belief that an employee might contract or develop an impairment in the future. See

EEOC v. BNSF Ry. Co., 902 F.3d 916, 923 (9th Cir. 2018) (agreeing that, under

§ 12102(3)(A), for an employer to regard an individual as having a disability, the


                                         14
             Case: 18-11121     Date Filed: 09/12/2019   Page: 15 of 33


employer “must have regarded him as having a current impairment”); Adair v. City

of Muskogee, 823 F.3d 1297, 1306 (10th Cir. 2016) (providing in a § 12102(3)(A)

case, “for a plaintiff alleging disability discrimination to show that the employer

regarded h[er] as having an impairment, the plaintiff must show that (1) [s]he has

an actual or perceived impairment, (2) that impairment is neither transitory nor

minor, and (3) the employer was aware of and therefore perceived the impairment

at the time of the alleged discriminatory action.”); Morriss v. BNSF Ry. Co., 817
F.3d 1104, 1113 (8th Cir. 2016) (stating for a § 12102(3)(A) claim, “[t]he ADA

does not prohibit discrimination based on a perception that a physical

characteristic—as opposed to a physical impairment—may eventually lead to a

physical impairment as defined under the Act. Instead, the plain language of the

ADA prohibits actions based on an existing impairment or the perception of an

existing impairment.”).

      Third, we recognize that the ADA directs that “[t]he definition of

disability . . . shall be construed in favor of broad coverage of individuals.” See

id. § 12102(4)(A). But that is only “to the maximum extent permitted by the terms

of this chapter.” Id. Even construing the disability definition broadly in favor of

coverage, we still conclude that the terms of the ADA protect anyone who

experiences discrimination because of a current, past, or perceived disability—not

a potential future disability. Id. §§ 12102(1), 12102(3)(A).


                                          15
             Case: 18-11121     Date Filed: 09/12/2019   Page: 16 of 33


      Fourth, our conclusion is consistent with the EEOC’s own interpretive

guidance, which states that a predisposition to developing an illness or disease is

not a physical impairment. See Harrison, 593 F.3d at 1214 (“[A]lthough

administrative interpretations of an Act by its enforcing agency are not controlling,

they do constitute a body of experience and informed judgment to which

[we] . . . may properly resort for guidance.” (internal quotation marks omitted)). In

its regulations, the EEOC counsels that “[i]t is important to distinguish between

conditions that are impairments and physical, psychological, environmental,

cultural, and economic characteristics that are not impairments.” 29 C.F.R. Pt.

1630, App. § 1630.2(h). Those regulations further state that “characteristic

predisposition to illness or disease” does not constitute a physical impairment

under the ADA. Id. If a predisposition to developing a disease in the future is not

a physical impairment, by analogy, we do not see how Lowe’s heightened risk of

developing the disease Ebola in the future due to her visit to Ghana constitutes a

physical impairment either. As a result, under the facts of this case, Massage Envy

did not perceive Lowe as having a physical impairment within the meaning of the

ADA when it terminated her employment.

      The EEOC disagrees, urging instead that the ADA is broad enough to

prohibit an employer from firing an employee because the employer perceives that

the employee will imminently contract a disease in the near future. The EEOC


                                         16
               Case: 18-11121       Date Filed: 09/12/2019      Page: 17 of 33


reaches this conclusion by focusing on the present tense of the verbs in the

“regarded as” prong of the disability definition in § 12102(1)(C)—“being regarded

as having such an impairment”—and the Dictionary Act, which instructs: “[i]n

determining the meaning of any Act of Congress, unless the context indicates

otherwise . . . words used in the present tense include the future as well as the

present.” 1 U.S.C. § 1. With the Dictionary Act in hand, the EEOC asserts that we

should read the “regarded as” prong in § 12102(1)(C) to include “being regarded as

will be having such an impairment.” Despite the extraordinarily awkward prose

that results, it is that interpretation, so says the EEOC, that catches the facts of this

case.4 We are not persuaded.

       While it is true that the phrase “being regarded as having such an

impairment” contains present tense verbs, the ADA’s plain language and context

indicates that the Dictionary Act does not apply here as the EEOC suggests. See

Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194,

199, 113 S. Ct. 716, 720 (1993) (“‘Context’ [in the Dictionary Act] means the text



       4
         At oral argument, the EEOC also suggested that we should read the “regarded as”
disabled prong as “being regarded as having an imminent impairment.” Although that phrase
reads better than the other alternative offered by the EEOC, the Dictionary Act does not
authorize us to add the word “imminent” to a statute wherever we see fit. See Carr v. United
States, 560 U.S. 438, 448, 130 S. Ct. 2229, 2236 (2010) (explaining that section 1 of the
Dictionary Act “ascribes significance to verb tense” (emphasis added)); Catskill Dev., LLC v.
Park Place Entm’t Corp., 547 F.3d 115, 126 (2d Cir. 2008) (relying on the Dictionary Act to read
the verb “is” as “will be” in a provision of the Indian Gaming Regulatory Act, 25 U.S.C.
§ 2703(4)).
                                              17
              Case: 18-11121     Date Filed: 09/12/2019    Page: 18 of 33


of the Act of Congress surrounding the word at issue, or the texts of other related

congressional Acts, and this is simply an instance of the word’s ordinary

meaning.”).

      As noted earlier, § 12102(3)(A) provides the express, specialized definition

of “regarded as having such an impairment” for purposes of the ADA. To meet the

requirements of “being regarded” as disabled under § 12102(3)(A), an individual

must establish, in relevant part, that “she has been subjected to an action prohibited

under this chapter because of an actual or perceived physical or mental

impairment.” 42 U.S.C. § 12102(3)(A). Notably, that statutory phrase in

§ 12102(3)(A) contains no present tense verb for the Dictionary Act to carry into

the future. Rather, by its terms, for an employee to qualify as “being regarded as”

disabled, the employer must have perceived the employee as having a current

existing impairment at the time of the alleged discrimination.

      We reject the EEOC’s reading of § 12102(1)(C), as it ignores altogether the

ADA’s direction in § 12102(3)(A). See Corley v. United States, 556 U.S. 303,

314, 129 S. Ct. 1558, 1566 (2009) (noting that it is “one of the most basic” canons

of statutory interpretation that “a statute should be construed so that effect is given

to all its provisions” (internal quotation marks and citations omitted)). “‘It is the

duty of the court to give effect, if possible, to every clause and word of a statute.’”




                                          18
               Case: 18-11121    Date Filed: 09/12/2019   Page: 19 of 33


In re Failla, 838 F.3d 1170, 1175 (11th Cir. 2016) (quoting Inhabitants of

Montclair Twp. v. Ramsdell, 107 U.S. 147, 152, 2 S. Ct. 391, 395 (1883)).

         And to come full circle, in reading the ADA most naturally, we would

expect “regarded as having such an impairment” in § 12102(1)(C)—the paragraph

relied upon by the EEOC—to retain the same meaning as that phrase is explicitly

given by its definition in § 12102(3)(A). To be sure, “[i]n all but the most unusual

situations, a single use of a statutory phrase must have a fixed meaning.” Cochise

Consultancy, Inc. v. United States ex rel. Hunt, 587 U.S. __, __, 139 S. Ct. 1507,

1512 (2019). This is especially so because the two paragraphs cross-reference one

another. Compare 42 U.S.C. § 12102(1)(C) (“being regarded as having such an

impairment (as described in paragraph (3) (emphasis added)), with id.

§ 12102(3)(A) (“For purposes of paragraph (1)(C): (A) An individual meets the

requirement of ‘being regarded as having such an impairment’ if the individual

establishes . . . .” (emphasis added)).

         With these principles in mind, we conclude that the EEOC failed to state a

“regarded as” disabled claim because it did not allege that Massage Envy

perceived that Lowe had an existing impairment at the time it terminated her

employment. The district court did not err in dismissing the EEOC’s “regarded as”

claim.




                                           19
             Case: 18-11121    Date Filed: 09/12/2019    Page: 20 of 33


                    V. ASSOCIATION DISCRIMINATION

      Next, we turn to the EEOC’s claim of association discrimination under the

ADA. See 42 U.S.C. § 12112(b)(4). In this claim, the EEOC alleged that Massage

Envy violated the ADA by firing Lowe based on “her association with people in

Ghana whom Massage Envy believed to be disabled by Ebola.”

      Under § 12112(b)(4), the ADA defines “discriminate” to include “excluding

or otherwise denying equal jobs or benefits to a qualified individual because of the

known disability of an individual with whom the qualified individual is known to

have a relationship or association.” 42 U.S.C. § 12112(b)(4).

      This association discrimination provision “was intended to protect qualified

individuals from adverse job actions based on ‘unfounded stereotypes and

assumptions’ arising from the employees’ relationships with particular disabled

persons.” Oliveras–Sifre v. Puerto Rico Dep’t of Health, 214 F.3d 23, 26 (1st Cir.

2000). Indeed, the provision “was apparently inspired in part by testimony before

House and Senate Subcommittees pertaining to a woman who was fired from her

long-held job because her employer found out that the woman’s son, who had

become ill with AIDS, had moved into her house so she could care for him.” Den

Hartog v. Wasatch Acad., 129 F.3d 1076, 1082 (10th Cir. 1997).

      To state a prima facie claim for association discrimination, the plaintiff must

show: “(1) that she was subjected to an adverse employment action; (2) that she


                                         20
                Case: 18-11121        Date Filed: 09/12/2019         Page: 21 of 33


was qualified for the job at that time; (3) that her employer knew at that time that

she had a relative [or associate] with a disability; and (4) that the adverse

employment action occurred under circumstances which raised a reasonable

inference that the disability of the relative [or associate] was a determining factor

in the employer’s decision.” Wascura v. City of S. Miami, 257 F.3d 1238, 1242

(11th Cir. 2001) (internal quotation marks and alteration omitted). As to the third

prong, while the nature of the relationship in question need not be familial, see 29

C.F.R. § 1630.8, a plaintiff must show an association or relationship with a specific

disabled person or persons. See 42 U.S.C. § 12112(b)(4).

      Like the district court, we conclude that the EEOC failed to state an

association discrimination claim under the ADA because it did not plausibly allege

that Massage Envy knew that Lowe had an association with a specific disabled

individual in Ghana when it terminated her employment. As a matter of fact, the

only specific person that Massage Envy knew that Lowe would associate with in

Ghana was her sister. But the EEOC never alleged that Lowe’s sister had Ebola or

that Massage Envy thought that her sister had Ebola. 5

      Instead, the EEOC contended, in essence, that Massage Envy believed Lowe

might come into contact with certain unknown individuals while traveling in

Ghana whom Massage Envy thought might have Ebola. This is too attenuated to


      5
          Lowe’s intervenor complaint does not allege that either.
                                                 21
             Case: 18-11121     Date Filed: 09/12/2019    Page: 22 of 33


state an association discrimination claim under § 12112(b)(4) of the ADA, which

requires both a known association and a known disability. See 42 U.S.C.

§ 12112(b)(4) (prohibiting employment discrimination “because of the known

disability of an individual with whom the qualified individual is known to have a

relationship or association” (emphasis added)).

      Moreover, the EEOC failed to plausibly allege a sufficient association or

relationship with said unknown individuals with Ebola in any event. Lowe

certainly was not traveling to Ghana to assist with the Ebola epidemic. See, e.g.,

29 C.F.R. Pt. 1630, App. § 1630.8 (suggesting that an employee doing volunteer

work with people with AIDS might be the type of “association” contemplated by

§ 12112(b)(4) of the ADA). And, of course, there was no Ebola outbreak in Ghana

in the first place. But even if some people in Ghana did have the disease, the

EEOC has merely alleged that Lowe might come into contact with those

individuals while traveling in the country. That is too loose of an association for

purposes of a claim under § 12112(b)(4).

      In so concluding, we are persuaded by the Fourth Circuit’s decision in

Freilich v. Upper Chesapeake Health, Inc., 313 F.3d 205 (4th Cir. 2002). In

Freilich, the defendant hospital terminated the plaintiff physician. Id. at 209. In

her complaint, the physician raised, inter alia, a claim for association

discrimination under the ADA, alleging that she was discriminated against because


                                          22
             Case: 18-11121     Date Filed: 09/12/2019    Page: 23 of 33


she refused to end her advocacy on behalf of her dialysis patients and was denied

various privileges because of her “association with and her relationship to patients

with disabilities.” Id. at 216 (internal quotation marks omitted). The Fourth

Circuit disagreed, concluding that the physician’s complaint did not state an

association discrimination claim because she alleged only “a loose association with

disabled patients.” Id. The Fourth Circuit reasoned that “such generalized

references to association with disabled persons or to advocacy for a group of

disabled persons are not sufficient to state a claim for association[] discrimination

under the ADA.” Id. As “[e]very hospital employee can allege at least a loose

association with disabled patients,” allowing the plaintiff physician “to proceed on

such a basis would arm every hospital employee with a potential ADA complaint.”

Id. “A step of that magnitude is for Congress, not this court, to take.” Id.

      In this case, the EEOC has alleged an association even “looser” than the

physician and patient relationship in Freilich. Here, the EEOC’s entire claim is

based on Massage Envy’s concern that Lowe might come across some unknown

person with Ebola while traveling in Ghana. But the EEOC has not cited to, nor

are we aware of, a single case involving an association discrimination claim

premised on an employer’s belief about an employee’s potential casual association

with unknown disabled people.




                                          23
              Case: 18-11121       Date Filed: 09/12/2019      Page: 24 of 33


       At the end of the day, we need not, and do not, weigh in on whether it was

unfair or misguided for Massage Envy to fire Lowe after she refused to cancel her

trip to Ghana. As we have repeatedly and emphatically held, “[a]n employer may

fire an employee for a good reason, a bad reason, a reason based on erroneous

facts, or for no reason at all, as long as its action is not for a discriminatory reason”

contrary to federal law. Silvera v. Orange Cty. Sch. Bd., 244 F.3d 1253, 1262

(11th Cir. 2001) (internal quotation marks omitted). Our sole concern is whether

Massage Envy violated the ADA. On that score, the answer is no. The district

court correctly dismissed this claim.

                        VI. UNLAWFUL INTERFERENCE

       On appeal, the EEOC does not raise any arguments as to its claim that

Massage Envy interfered with Lowe’s exercise and enjoyment of her rights under

the ADA. However, Lowe does, arguing that the district court wrongly concluded

that it would be futile to allow the EEOC to amend its complaint to add this

interference claim. 6 We disagree.

       Under the Federal Rules of Civil Procedure, a district court “should freely

give leave [to amend a complaint] when justice so requires.” Fed. R. Civ. P.




       6
       We review for abuse of discretion a district court’s refusal to grant leave to file an
amended complaint, although we review de novo the “legal conclusion of whether a particular
amendment to the complaint would be futile.” Harris v. Ivax Corp., 182 F.3d 799, 802 (11th Cir.
1999).
                                              24
               Case: 18-11121        Date Filed: 09/12/2019        Page: 25 of 33


15(a)(2). But a district court may deny a motion for leave to amend as futile

“when the complaint as amended would still be properly dismissed.” Cockrell v.

Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

       The district court properly denied the EEOC’s motion to file a second

amended complaint because its interference claim would have been subject to

dismissal as a matter of law for failure to state a claim. 7 Under the ADA’s anti-

interference provision, it is “unlawful to coerce, intimidate, threaten, or interfere

with any individual in the exercise or enjoyment of, or on account of his or her

having exercised or enjoyed, or on account of his or her having aided or

encouraged any other individual in the exercise or enjoyment of, any right granted

or protected by [the ADA].” 42 U.S.C. § 12203(b). And the EEOC’s interference

claim tracked that language, alleging that, when owner Wuchko told Lowe that she

would be fired if she did not cancel her Ghana trip, Massage Envy coerced,

intimidated, and threatened Lowe and interfered with her exercise and enjoyment

of rights under the ADA, in violation of 42 U.S.C. § 12203(b).

       The problem with the EEOC’s interference claim, however, is that, when

Massage Envy fired Lowe, she had no existing rights under the ADA. Of course,


       7
         The district court concluded, alternatively, that the interference claim was also due to be
dismissed for failure to exhaust administrative remedies. On appeal, the EEOC submits that it is
not required to exhaust administrative remedies before filing suit, citing EEOC v. Caterpillar,
Inc., 409 F.3d 831 (7th Cir. 2005). Because we agree with the district court that the interference
claim fails to state a claim upon which relief can be granted, we need not address the court’s
alternative basis for dismissing it based on failure to exhaust administrative remedies.
                                                 25
               Case: 18-11121       Date Filed: 09/12/2019      Page: 26 of 33


Lowe was not actually disabled by Ebola and thus had no right to a reasonable

accommodation under the ADA. She had not associated with, or even planned to

associate with, any known person disabled by Ebola either. Because Lowe had no

rights under the ADA, Massage Envy could not and did not interfere with her

exercise or enjoyment of those rights. Consequently, the EEOC could not have

stated a plausible interference claim, and any amendment seeking to add such a

claim to the complaint would have been futile.

                   VII. LOWE’S INTERVENOR COMPLAINT

       On appeal, Lowe also argues that the district court erred in not allowing her

to intervene in this lawsuit.8 Lowe contends that, although she timely moved to

intervene, the district court did not rule on the merits of her motion. Rather, after

determining that the EEOC’s claims were due to be dismissed with prejudice, it

directed the clerk to terminate all pending motions as moot and close the case.

Lowe’s motion to intervene was among those terminated motions. We agree with

Lowe that the district court should have addressed the merits of her motion to

intervene, rather than terminating it as moot.

       Although district courts enjoy broad discretion in deciding how best to

manage the cases before them, that discretion is not unfettered. Chudasama v.

       8
       We review the denial of a motion to intervene as of right de novo. Purcell v.
BankAtlantic Fin. Corp., 85 F.3d 1508, 1512 (11th Cir. 1996).



                                              26
             Case: 18-11121     Date Filed: 09/12/2019    Page: 27 of 33


Mazda Motor Corp., 123 F.3d 1353, 1366–67 (11th Cir. 1997). “When a litigant’s

rights are materially prejudiced by the district court’s mismanagement of a case,

we must redress the [error].” Id. at 1367. As we have explained, “[f]ailure to

consider and rule on significant pretrial motions before issuing dispositive orders

can be an abuse of discretion” or constitute legal error. Id.

      Federal Rule of Civil Procedure 24(a)(1) states that “[o]n timely motion, the

court must permit anyone to intervene who . . . is given an unconditional right to

intervene by a federal statute.” Fed. R. Civ. P. 24(a). Under Title VII, 42 U.S.C.

§ 2000e-5(f), as the aggrieved employee, Lowe had a right to intervene in this

action brought by the EEOC. See 42 U.S.C. § 2000e-5(f)(1). The language of

§ 2000e-5(f)(1) unambiguously gives employees an unconditional right to

intervene in EEOC enforcement actions. Id. (“The person or persons aggrieved

shall have the right to intervene in a civil action brought by the

Commission . . . .”). In fact, once the EEOC files suit on its own, “the employee

has no independent cause of action.” EEOC v. Waffle House, Inc., 534 U.S. 279,

291, 122 S. Ct. 754, 763 (2002). The employee’s only option is to intervene in the

EEOC’s suit. Id.

      Here, Lowe timely filed her motion to intervene and she had an

unconditional statutory right to intervene in this lawsuit. The district court thus

had no discretion to deny her intervention under Rule 24(a). By failing to consider


                                          27
             Case: 18-11121      Date Filed: 09/12/2019   Page: 28 of 33


and rule on the merits of Lowe’s motion before dismissing the EEOC’s complaint,

the district court effectively circumvented the mandates of both Rule 24(a) and

§ 2000e-5(f). That was error. The district court should have considered the merits

of Lowe’s motion to intervene.

      Nevertheless, because we have affirmed the district court’s dismissal of each

of the EEOC’s claims, any error by the district court in declining to rule on Lowe’s

motion to intervene was harmless. The standard for harmless error is whether the

complaining party’s substantial rights were infringed upon. United States v. Mar.

Life Caribbean Ltd., 913 F.3d 1027, 1033 (11th Cir. 2019); Haney v. Mizell Mem’l

Hosp., 744 F.2d 1467, 1475 (11th Cir. 1984). The error by the district court

prejudiced Lowe only if there is a “reasonable likelihood that the outcome would

have been different” if the district court had permitted Lowe to intervene in the

lawsuit before proceeding to decide the merits of the EEOC’s claims. See Mar.

Life Caribbean Ltd., 913 F.3d at 1033 (internal quotation marks omitted).

      Lowe was not prejudiced because there is no reasonable likelihood that the

outcome of this proceeding would have been different had she intervened. In her

intervenor complaint, Lowe advanced the exact same factual allegations, claims,

and arguments that the EEOC had already made itself in the lawsuit. Just like the

EEOC, Lowe claimed that Massage Envy perceived her as having a disability

(Ebola) and fired her due to that perceived disability (Ebola), in violation of the


                                          28
             Case: 18-11121     Date Filed: 09/12/2019    Page: 29 of 33


ADA. Although Lowe brought that “regarded as” disabled claim under both the

ADA and the FCRA, “disability-discrimination claims under the FCRA are

analyzed using the same framework as ADA claims.” Holly v. Clairson Indus.,

LLC, 492 F.3d 1247, 1255 (11th Cir. 2007). Therefore, if the district court had

allowed Lowe to intervene, the court would have ultimately dismissed Lowe’s

“regarded as” disabled claim for the same reasons that it dismissed the EEOC’s

“regarded as” disabled claim. The outcome of the proceeding would not have

differed.

      In turn, we have affirmed on appeal the district court’s dismissal of the

EEOC’s “regarded as” disabled claim, as well as its association discrimination and

interference claims. And in so ruling, we have considered every issue that Lowe

raised in her briefing, including her vigorous arguments that the district court erred

in dismissing all three of the EEOC’s ADA claims. For all of these reasons, Lowe

suffered no prejudice by the district court not allowing her to intervene in this

proceeding. In light of these factual circumstances, we affirm the district court’s

dismissal of Lowe’s motion to intervene because any error the court committed by

failing to address the merits of her motion was harmless.

                               VIII. CONCLUSION




                                          29
            Case: 18-11121     Date Filed: 09/12/2019   Page: 30 of 33


      For the foregoing reasons, we must affirm the district court’s final judgment

in favor of Massage Envy.

      AFFIRMED.




                                        30
             Case: 18-11121    Date Filed: 09/12/2019   Page: 31 of 33


JORDAN, Circuit Judge, concurring.

      If we assume the facts alleged in the complaint are true, Mr. Wuchko engaged

in the sort of stereotyping that the ADA was meant to prevent when he fired Ms.

Lowe because she refused to cancel her trip to Ghana to visit her sister. See, e.g.,

Ross v. Campbell Soup Co., 237 F.3d 701, 707 (6th Cir. 2001) (“The ADA was

enacted, in part, to eliminate the sort of stereotyping that allowed employers to see

their employees primarily as their disabilities and not as persons differently abled

from themselves.”); Lex Larson, 9 Employment Discrimination §153.09[3] (2d ed.

2019) (explaining that the ADA, among other things, was meant to target

“ignorance-based employment discrimination”). From a policy perspective, then,

the position of the EEOC and Ms. Lowe on the “regarded as having” language in 42

U.S.C. §§ 12102(1)(C) & 12102(3)(A)—that the phrase encompasses a decision

made by an employer based on its perception that an employee is going to suffer or

experience a disability in the future—makes a lot of sense. A couple of district

courts, in fact, have recently agreed with the reading of the statutory language

advocated by the EEOC and Ms. Lowe. See Shell v. Burlington N. Santa Fe Ry. Co.,

2018 WL 1156249, *4–*5 (N.D. Ill. Mar. 5, 2018); EEOC v. Amsted Rail Co., Inc.,

280 F. Supp. 3d 1141, 1150–51 (S.D. Ill. 2017). See also EEOC v. Rockwell Int’l

Corp., 243 F.3d 1012, 1018 (7th Cir. 2001) (Wood, J., dissenting) (dicta).




                                         31
             Case: 18-11121     Date Filed: 09/12/2019   Page: 32 of 33


      But in my view the court correctly concludes that the “regarding as having”

language is best read to cover only an employer’s perception that an employee has

an existing (i.e., current) disability. Under the circumstances, an appeal to one of

the ADA’s motivating purposes “fail[s] to overcome the clear statutory language.”

Trump v. Hawaii, 138 S. Ct. 2392, 2408 (2018). See also Mertens v. Hewitt Assocs,

508 U.S. 248, 261 (1993) (“[V]ague notions of a statute’s ‘basic purpose’ are

nonetheless inadequate to overcome the words of its text regarding the specific issue

under consideration.”) (emphasis deleted). I therefore join Parts I–V of the court’s

opinion.

      With respect to Part VI, which addresses the EEOC’s motion for leave to

amend to assert an unlawful interference claim, I agree with everything except

footnote 7. Unlike the court, I would decide the important question of whether the

EEOC is required to exhaust administrative remedies (and satisfy all that the

exhaustion doctrine entails) before filing suit. And I would hold, like the Seventh

Circuit, that when the EEOC is the plaintiff, it can assert any claims it believes are

warranted, and the doctrine of exhaustion of administrative remedies does not apply:

             [E]xhaustion of administrative remedies is an issue when
             the suit is brought by a private party but not when the
             Commission is the plaintiff. Were the private party
             permitted to add claims that had not been presented in the
             administrative charge filed with the EEOC, the
             Commission’s informal procedures for resolving
             discrimination charges . . . would be by-passed, in
             derogation of the statutory scheme. That is not an issue
                                         32
            Case: 18-11121    Date Filed: 09/12/2019   Page: 33 of 33


            when the EEOC itself is the plaintiff, which is why a suit
            by the EEOC is not confined ‘to claims typified by those
            of the charging party[.]’

      EEOC v. Caterpillar, Inc., 409 F.3d 831, 832–33 (7th Cir. 2005) (citations

omitted) (quoting General Tel. Co. v. EEOC, 446 U.S. 318, 331 (1980)).




                                        33